Case: 18-40132      Document: 00514689503         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40132                          October 19, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DALIA ALELI LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-567-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dalia Aleli Lopez pleaded guilty to (1) conspiracy to import 50 grams or
more of methamphetamine and 500 grams or more of a mixture and substance
containing methamphetamine and (2) importation of 50 grams or more of
methamphetamine and 500 grams or more of a mixture and substance
containing methamphetamine. Lopez argues that her convictions were not
supported by an adequate factual basis because the Government failed to meet


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40132    Document: 00514689503    Page: 2   Date Filed: 10/19/2018


                                No. 18-40132

its obligation to prove that she had knowledge of the quality and quantity of
methamphetamine involved in her offenses.
      As Lopez concedes, her argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of a 21 U.S.C. § 841 drug trafficking offense. Likewise, knowledge of drug type
and quantity is not an element that must be proven for an offense under the
related drug importation statutes of 21 U.S.C. §§ 952(a) and 960(a). United
States v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978); see United States
v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999).         Thus, the
Government was not required to prove that Lopez knew the quality and
quantity of the methamphetamine involved in her offenses.
      Accordingly, Lopez’s motion for summary disposition is GRANTED, and
the district court’s judgment is AFFIRMED.




                                      2